DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/25/2021 has been entered.  Claims 1, 7-11, and 14-17 have been amended. Claim 20-26 have been canceled.  New claims 27-34 have been added.  Accordingly, claims 1-19 and 27-34 are currently pending in the application.  
Applicant's amendments to the claim 1 have overcome the 102 rejections in view of Yamazaki (US 2005/0083565 - of record) previously set forth in the Office Action mailed 08/06/2021. Applicant's amendments to the claim 11 have overcome the 103 rejections in view El-Siblani (US 2017/0072635 - of record) in view of Yamazaki (US 2005/0083565 - of record) previously set forth in the Office Action mailed 07/23/2021. 

Reasons for Allowance
Claims -19 and 27-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 11, and 27, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a device, printer, and system as instantly claimed is that while the prior art El-Siblani (US 2017/0072635 - of record) in view of Yamazaki (US 2005/0083565 - of record) teaches a light source configured to provide first light and second light; a spatial light modulator optically coupled to the light source, the spatial light modulator configured to modulate the first light to produce first modulated light and to modulate the second light to produce second modulated light; an optical assembly comprising a first component, the  
Claims 2-10, 12-19, and 28-34 are allowed because the claims are dependent upon allowable independent claims 1, 11, and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                             

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743